Citation Nr: 0609380	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from March 1950 to June 1955.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2003 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

While the originating agency sent a letter to the veteran in 
April 2003, this letter is inadequate.  Specifically, it does 
not describe the evidence necessary to support his claim for 
an increased rating for bilateral hearing loss disability or 
request the veteran to provide all evidence in his possession 
pertaining to his claim.  Additionally, the letter does not 
specify which evidence the veteran must provide and which 
evidence VA will obtain on his behalf.  A remand is required 
to ensure compliance with the VCAA and the implementing 
regulation.


The Board also notes that after this case was forwarded to 
the Board, additional VA outpatient records were associated 
with the claims folder.  These records show that the veteran 
underwent an audiological examination in April 2005, but the 
record of this examination is incomplete.  The procurement of 
potentially pertinent VA medical records is required.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of the VA, an attempt 
to obtain those reports must be made.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.

2.  The RO or the AMC should obtain a 
copy of all pertinent VA outpatient 
records that are not already of record, 
to include a complete copy of the record 
of the April 2005 audiological 
evaluation.  It should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

